In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-20-00192-CV
                              ________________________

   NUTRIEN AG SOLUTIONS, INC. F/K/A CROP PRODUCTION SERVICES, INC.,
          AND CROP PRODUCTION SERVICES INC., PETITIONERS

                                             V.

         PETER BALDERAS AND MARTHA BALDERAS, INDIVIDUALLY AND
       ON BEHALF OF THEIR INJURED AND DECEASED MINOR CHILDREN,
   P.B., JR. AND E.B., INJURED MINORS, AND F.B., J.B., J.B., AND Y.B., DECEASED
     MINOR CHILDREN, AND JACQUELINE BALDERAS, INDIVIDUALLY, AND
               CASANDRA BALDERAS, INDIVIDUALLY, RESPONDENTS


              On Petition for Permissive Appeal from the 108th District Court
                                   Potter County, Texas
           Trial Court No. 106,846-E-CV; Honorable Doug Woodburn, Presiding


                                    September 14, 2020

                   ORDER DENYING PERMISSIVE APPEAL

                       Before PIRTLE and PARKER and DOSS, JJ.

      Pending before this court is the Petition for Interlocutory Appeal filed by Petitioners,

Nutrien Ag Solutions, Inc. (f/k/a Crop Production Services, Inc.) and Crop Production

Services, Inc., seeking permission to appeal the trial court’s Amended Order Denying
Defendant Nutrien’s Amended No-Evidence Motion for Summary Judgment and

Amended Order Denying Defendant Nutrien’s Traditional Motion for Summary Judgment.

Respondents have filed an objection to the petition.


      To be entitled to a permissive appeal from an interlocutory order not otherwise

appealable, the petitioner must establish that (1) the order appealed involves “a

controlling question of law as to which there is a substantial ground for difference of

opinion” and (2) immediate appeal from the order “may materially advance the ultimate

termination of the litigation.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) (West Supp.

2019); TEX. R. APP. P. 28.3(e)(4). Because the petition fails to establish each of these

requirements, we deny the petition for permissive appeal.


                                                       Per Curiam




                                            2